FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFREY CURTIS PALMER,                           No. 10-57034

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01270-UA-
                                                 MAN
 v.
WARDEN, CIM, RC-West Facility; et al.,
                                                 MEMORANDUM *
               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

      Jeffrey Curtis Palmer, a former California state prisoner, appeals pro se from

the district court’s order denying his request to proceed in his 42 U.S.C. § 1983

action without prepayment of filing fees. We have jurisdiction under 28 U.S.C. §

1291. We review for an abuse of discretion the district court’s denial of leave to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceed in forma pauperis, Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

1369 (9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion in denying Palmer’s request to

proceed without prepayment of filing fees because Palmer failed to provide a

certified copy of his trust fund statement for the prior six months as required by 28

U.S.C. § 1915(a)(2). Further, it appears from the face of the complaint that the

claims were either unexhausted, barred by Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994), or based upon impermissible respondeat superior liability. See Tripati,

821 F.2d at 1370 (“A district court may deny leave to proceed in forma pauperis at

the outset if it appears from the face of the proposed complaint that the action is

frivolous or without merit.”).

      Palmer’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-57034